Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered October 20, 1975, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review so much of an order of the same court, dated September 24, 1975, as, after a *561hearing, denied the branch of his motion which sought to quash a search warrant and suppress the evidence seized upon the execution of the warrant. Order affirmed insofar as reviewed and judgment affirmed. No opinion. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.